NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         SEP 17 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SARABJIT SINGH,                                  No.   20-71978

                Petitioner,                      Agency No. A079-587-819

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Sarabjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s untimely motion to

reopen based on ineffective assistance of counsel where he failed to demonstrate

he acted with the due diligence required for equitable tolling. See 8 U.S.C.

§ 1229a(c)(7)(C)(i); Singh v. Holder, 658 F.3d 879, 884 (9th Cir. 2011) (“To

qualify for equitable tolling on account of ineffective assistance of counsel, a

petitioner must demonstrate . . . due diligence in discovering counsel’s fraud or

error . . ..”); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (listing factors

relevant to the diligence inquiry).

      PETITION FOR REVIEW DENIED.




                                          2                                    20-71978